Citation Nr: 9904500	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $3,551.57.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision of the Committee on 
Waivers and Compromises (Committee) of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied entitlement to waiver of the overpayment at 
issue.


REMAND

A review of the record shows that in April 1995, the RO 
informed the veteran that his compensation benefits would be 
reduced as a result of his failure to timely notify the RO of 
the divorce of his second wife, S. L. V. and that this might 
result in an overpayment.  In July 1995, the veteran was 
notified by the VA debt Management Center that the 
overpayment was in the amount of $21,873.41.

In September 1995, the Committee on Waivers and Compromises 
(Committee) denied the veteran's claim for waiver of the 
indebtedness.  At that time the Committee determined that the 
original amount of the debt was $2,450 and the total 
indebtedness was $3551.57.  In a Referral of Indebtedness to 
the Committee, dated in November 1995, it was reported that 
the original amount of the debt was $2,450, the amount 
recovered was $18,321.84, and total indebtedness was reported 
as 3551.57.  In the January 1996 statement of the case the 
amount of the overpayment was set forth as $2,450.

In September 1998, the Board Remanded the case to the RO in 
part in order to clarify the amount of the debt.  In a report 
of contact, dated in September 1998, the RO indicated that 
the Debt Management Center had been contacted.  The RO stated 
that the initial amount of $2,450 resulted from a "Special 
Pay" in June 1995.  The veteran had a prior overpayment in 
the amount of $19, 423. 41 of which the VA had recouped $18, 
321.84.  This left a balance of $1101.57.  This amount was 
added to $2,450 for a total debt of $3551.57.  

In this regard, there is no information of record as to the 
cause and circumstances of the debt of $19, 423. 41, i. e. 
whether it was the result of a loan guaranty problem or an 
overpayment of compensation benefits.  The current debt with 
which the Board is concerned and which has been properly 
developed for appellate consideration is the debt caused by 
the veteran's failure to timely report the divorce of his 
second wife to the RO.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to obtain the 
pertinent financial records regarding the 
debts of $2,450 and $19, 423. 41 from the 
Debt Management Center in St. Paul, 
Minnesota.  

2.  If the debt of $19, 423. 41 with the 
unpaid balance of $1101.57 is unrelated 
to the veteran's failure to timely report 
the divorce of his second wife to the RO, 
the RO should ensure that this issue has 
been properly developed for appellate 
consideration.  If it has not, the RO 
should develop the claim for a waiver of 
this debt as a separate issue.  

Thereafter, veteran and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The claims folder and the associated 
financial records should be returned to the Board for further 
appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


